Citation Nr: 1721185	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  17-02 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from June 1952 to June 1954, and from August 1954 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his January 2017 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in a March 2017 statement, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends in his August 2013 claim and his October 2014 notice of disagreement that his current bilateral knee disorder was caused by the strain on his knees from physical training and doing heavy loads of laundry in service.  This is consistent with the Veteran's military occupational specialty (MOS) of Laundry and Impregnation Specialist.

The Veteran's service treatment records were lost in a 1973 fire.  A December 2001 document generated from the Veteran's 1953 Hospital Admissions Cards, and created by the Office of the Surgeon General, Department of the Army, includes a "Code [that] possibly means diseases of the bones and organs of movement."  No further service treatment records have been recovered.

Following service, the Veteran first sought treatment for his bilateral knee pain in March 2003 at a VA facility, at which time he reported that he had been experiencing pain in both knees for two months.  In December 2005, a VA clinician diagnosed severe osteoarthritis of both knees.  An August 2009 VA treatment record shows that he underwent left knee replacement surgery in 2006.  In September 2014, the Veteran told his treating VA physician that he had experienced chronic knee pain for many decades, with an exacerbation in June 2014.   

Remand is required in order to obtain a medical opinion as to the likelihood of a relationship between the Veteran's reported bilateral knee strain in service from physical training and doing heavy loads of laundry and his current bilateral disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While on remand, the Veteran should be given an opportunity to identify any private records relevant to the claims on appeal that have not been obtained.  All identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completion of the above, send the record to an appropriate medical professional to render an etiological opinion.  In light of the Veteran's age, the need for an examination is left to the discretion of the clinician selected to write the opinion.

Please opine whether the Veteran's current bilateral knee disorder (diagnosed as severe osteoarthritis and a left knee replacement) is at least as likely as not (i.e., 50 percent probability or greater) related to his military service, to include his reports of strain on his knees from physical training and doing heavy loads of laundry in service.

If feasible from the evidence of record, please also state whether the Veteran's bilateral knee osteoarthritis was present within one year of his June 1954 or August 1957 separations from service.  If so, please describe the manifestations.

In making these determinations, please consider:

* The Veteran's August 2013 and October 2014 statements that his current bilateral knee disorder was caused by the strain on his knees from physical training and doing heavy loads of laundry in service.

* The December 2001 document generated from the Veteran's 1953 Hospital Admissions Cards, and created by the Office of the Surgeon General, Department of the Army, including a "Code [that] possibly means [that the Veteran had] diseases of the bones and organs of movement" in service.  Please note that VA lost the Veteran's service treatment records in a 1973 fire.

* A March 2003 VA treatment record, wherein the Veteran reported that he had been experiencing pain in both knees for two months.

* A December 2005 VA treatment record, wherein a clinician diagnosed severe osteoarthritis of both knees.

* An August 2009 VA treatment record showing that he underwent left knee replacement surgery in 2006.

* A September 2014 VA treatment record, wherein the Veteran told his treating physician that he had experienced chronic knee pain for many decades, with an exacerbation in June 2014.


A rationale for any opinion offered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what additional evidence (if any) would be necessary before an opinion could be rendered.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


